The judgment should be affirmed, with eosts. The plaintiff failed to make out a prima' facie case. He failed to prove that he introduced the defendant Leopold D. Silberstein to any person owning, leasing or controlling properties subsequently acquired by the corporate defendant Penn-Texas Corporation, and the proof fails to establish that the acquisition of the Sullivan *867and Garnett properties in Texas was causally related to information furnished or caused to be furnished by the plaintiff to the defendants, or either of them.
Coneur — Botein, P. J., Rabin, Frank, Valente and McNally, JJ.